Citation Nr: 1028127	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith



INTRODUCTION

The Veteran served on active duty from July 1957 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and October 2007 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.

The record reflects that in a September 2009 written statement, 
the Veteran withdrew his November 2008 request for a Decision 
Review Officer hearing.


FINDINGS OF FACT

1.  In a September 2009 written statement, the appellant withdrew 
his appeal with respect to the issue of entitlement to TDIU.

2.  The Veteran's service-connected PTSD is manifested by 
consistent symptoms of anger and irritability, hypervigilence, 
sleep disturbance, and social isolation more nearly approximating 
the criteria for a 50 percent evaluation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to TDIU are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a disability rating of 50 percent for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of entitlement to TDIU, the appellant's 
September 2009 written statement clearly indicates his desire to 
withdraw the appeal of this issue.  As there remain no 
allegations of errors of fact or law for appellate consideration, 
the Board does not have jurisdiction to review the issue and it 
is dismissed.

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

Regarding the issue of entitlement to an initial increased rating 
for PTSD, the Board notes that the claim was originally one for 
service connection.  It was then granted and an initial 
disability rating and effective date have been assigned.  
Therefore, the Veteran's service connection claim has been more 
than substantiated - it has been proven.  Accordingly, section 
5103(a) notice has served its purpose and is no longer required.  
As section 5103(a) no longer applies to the Veteran's appeal 
(e.g., his initial increased rating claim) the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a June 2006 letter (which notified the 
Veteran of the grant of service connection for PTSD, the 
assignment of a 30 percent rating, effective January 2006, and 
his appellate rights) and the January 2008 statement of the case 
(which set forth the criteria necessary for a higher disability 
evaluation, citations to applicable law, and the reasons and 
bases for the grant of a 30 percent rating).  Thus, the Board 
finds that the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file, and he has been accorded 
multiple pertinent VA examinations.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for PTSD in January 2006.  The RO granted 
service connection for this disability in a in a June 2006 rating 
decision and assigned a 30 percent disability rating, effective 
from January 2006, reflecting the date of receipt of the 
Veteran's service connection claim.  In a February 2007 
statement, the Veteran expressed disagreement with the 30 percent 
rating of his service-connected PTSD, and the current appeal 
ensued.  The Veteran's PTSD remains evaluated as 30 percent 
disabling.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

According to the applicable rating criteria, a 30 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 51 to 60 is reflective of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The pertinent evidence of record consists of VA treatment and 
examination reports, as well as statements submitted by the 
Veteran and his family and friends.  

In the present case, the Veteran contends that the symptoms 
associate with his service-connected PTSD are more severe than 
the currently-assigned 30 percent rating indicates.  In a March 
2006 statement, the Veteran's wife reported that the Veteran does 
not have any friends, does not care about his personal 
appearance, angers easily, and is distrustful of others.  
Subsequent statements by other family members and friends reflect 
similar symptoms.  These statements concerning the Veteran's 
service-connected psychiatric pathology involve matters capable 
of lay observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered in conjunction with the clinical 
evidence of record and the pertinent rating criteria.
The report of a May 2006 VA PTSD examination shows that the 
Veteran reported a close relationship with his wife and two 
daughters, although it was noted that his marital relationship 
had been hampered by his anger problems.  With respect to social 
relationships, however, the report shows that the Veteran rarely 
interacted with others, was uncomfortable around a lot of people, 
and was somewhat paranoid when in public.

On mental status evaluation, the Veteran was clean appearing, 
cooperative, and in a good mood.  He was oriented to person, 
time, and place.  He demonstrated normal memory, speech, thought 
content/process, and judgment.  Impulse control was described as 
fair, and while no episodes of violence were indicated, it was 
noted that the Veteran had occasional anger management problems.  
He denied delusions,  homicidal or suicidal thoughts, or any 
problem with activities of daily living.  He was able to maintain 
minimum personal hygiene.  

A diagnosis of PTSD was provided, along with a GAF score of 59.  
Consistent with this score, the examiner noted that the Veteran 
had moderate and clinically significant functional issues in the 
social realm and was very socially isolated, with no interest in 
connecting with others outside of his family.  Functional 
problems in the workplace, due to anger management issues, were 
also noted. 

Subsequent VA treatment records reveal that the Veteran's PTSD 
symptoms remained generally unchanged, with GAF scores ranging 
between 55 and 60.  In this regard, the Board notes that while a 
November 2006 psychiatric outpatient note reflects that the 
Veteran reported that he sometimes did not shave or take a bath 
for a day, due to feeling tired and unmotivated, all clinical 
evaluations revealed good personal hygiene and grooming.

The Veteran underwent another VA examination in May 2007.  At 
that time, he reported that he felt his PTSD symptoms had 
increased since his last examination.  He described increased 
anger as well as thoughts and dreams about Vietnam.  
Additionally, he described hypervigilence (being suspicious of 
crowds) and social isolation (only going out once or twice a 
week).  He reported that his mood was good, and he denied any 
hallucinations.  On clinical evaluation, the Veteran was 
appropriately groomed, alert, and fully oriented.  His mood was 
euthymic (normal) and he displayed no unusual thought process or 
content.  Cognition was grossly intact.  Based on these 
descriptions and findings, the examiner determined that, despite 
the Veteran's subjective reports of increased symptomatology, the 
severity of his symptoms appeared to be similar to the 2006 
examination.  A GAF score of 59 was provided.  

Although subsequent VA treatment records reflect complaints of 
decreased energy and motivation, on balance, they reflect no 
change in the Veteran's overall range of symptoms, with continued 
complaints of sleep disturbance and social isolation and 
consistent denial of homicidal or suicidal thoughts or 
hallucinations.  Reflective of the Veteran's essentially 
unchanged symptomatology are GAF scores consistently at 60.  

Most recently, the Veteran underwent a VA examination in October 
2009.  At that time, he reported that he had little interest in 
engaging with his wife or children, and that he had no close 
relationships outside of his family.  He reported that he spent 
his time sitting in a chair watching television.  On clinical 
evaluation, the Veteran was clean and friendly and in a good 
mood.  He was fully oriented.  He denied hallucinations, 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts.  Impulse control was described as fair.  
Memory (remote, recent, and immediate) was normal.  He was able 
to maintain minimal personal hygiene.  Based on these findings, 
the examiner concluded that the Veteran's symptoms appeared to be 
largely the same as at the time of his last two examinations, 
with the exception that he was substantially more socially 
isolative than in the past.  Consistent with this assessment, the 
examiner provided a GAF score of 59.  

In view of the foregoing evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the symptoms 
associated with the Veteran's 
service-connected PTSD more nearly approximate the criteria for a 
50 percent evaluation during the entire appeal period.  The Board 
notes that the Veteran has not demonstrated such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding commands, or 
impaired judgment or impaired abstract thinking.  Nevertheless, 
the use of the phrase, "such symptoms as," followed by a list 
of examples, merely provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Here, the Veteran has exhibited a consistent 
array of symptoms throughout the course of this appeal, including 
anger and irritability, sleep disturbance, hypervigilence, and 
social isolation, the latter of which appears to have only 
increased in severity over time.  Accordingly, the Board finds 
that a 50 percent evaluation is warranted in this case.

The Board finds, however, that the preponderance of the evidence 
does not support a disability rating greater than 50 percent.  
Specifically, psychiatric evaluations completed during the 
current appeal have demonstrated alertness, full orientation, 
normal speech, and no homicidal/suicidal ideation or obsessional 
rituals.  Further, while the evidence reflects significant social 
isolation, it does not reflect an inability to establish and 
maintain effective relationships, as the Veteran has maintained 
relationships with close family, including his wife.  
Additionally, while the Board acknowledges lay statements which 
describe neglect of personal hygiene, clinical evaluations 
conducted throughout the current appeal have demonstrated 
appropriate appearance and hygiene.  With respect to lay 
statements describing the Veteran's angry outbursts and temper, 
the Board finds that this symptomatology is adequately reflected 
in the criteria for a 50 percent rating, which contemplates 
"disturbances in motivation and mood," particularly in view of 
the clinical evidence of record, which reflects no impaired 
impulse control.  Consequently, the next higher rating of 70 
percent for the Veteran's service-connected PTSD is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular Rating

The Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted at any time for the 
service-connected PTSD on appeal.  That provision provides that, 
in exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the Veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as shown 
by evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues to 
require frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  

While the Board acknowledges the May 2006 VA examiner's notation 
of functional problems in the workplace due to anger management 
issues, the Board notes that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  See also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
With this in mind, the evidence simply does not reflect that the 
Veteran's disability picture with respect to his PTSD is so 
exceptional or unusual as to render impractical the application 
of the regular schedular criteria.  His rating for his service-
connected PTSD contemplates his complaints.  Thus the Board finds 
that the preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

Total Disability Rating Due To Individual Unemployability (TDIU)

Additionally, although in the present case, the Veteran withdrew 
his claim for a TDIU, the Court of Appeals for Veterans Claims 
has held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must, 
however, be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. 
Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case there 
is no cogent evidence of unemployability.  Specifically, a July 
2007 statement, from the Veteran's former employer, indicates 
that the Veteran voluntarily retired, and gives no indication 
that he was forced or asked to leave because of symptoms 
associated with his PTSD.  Additionally, the October 2009 VA 
examiner found that there was not total occupational and social 
impairment due to the Veteran's PTSD symptoms.  
Thus, increased compensation based on TDIU is not warranted.

ORDER

The appeal claiming entitlement to TDIU is dismissed.

Entitlement to a 50 percent disability evaluation, but no more, 
for the Veteran's service-connected PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


